PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/225,052
Filing Date: 1 Aug 2016
Appellant(s): MEIER-HAACK et al.



__________________
Kenneth Salen
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed August 24, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated March 30, 2021, from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following grounds of rejection are applicable to the appealed claims.
Claims 1-3, 6-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over “Asymmetric polysulfone and polethersulfone membranes: effects of thermodynamic conditions during formation on their performance,” by Barth et al. in view of EP 2191887 A1 issued to Barner-Kowollik et al. and US 2015/0329673 issued to Colak et al.
Barth teaches asymmetric polysulfone (PSU) and polyethersulfone (PES) membranes made by a phase inversion process (aka Nonsolvent Induced Phase Separation or NIPS) are well known in the art of membranes (page 287, Introduction).  Membranes made by such a process necessarily result in an asymmetric membrane comprising two phases of the same polymer material comprising a lower layer, corresponding to appellant’s porous supporting layer, and a surface layer, corresponding to appellant’s separation-active layer formed from part of the porous supporting layer and integral therewith.  The membranes may be cast on a support material, such as polyester nonwoven fabric (i.e., “fleece”) (page 288, lines 1-2 and section 2.1, and page 289, lines 2-5).  
Thus, Barth teaches applicant’s claims 1-3 with the exceptions (a) the separation-active layer comprises the recited functional groups, (b) a cover layer having the recited functional groups for reacting with the separation-active layer, and (c) the cover layer is a nonlinear 
For example, Barner-Kowollik discloses clickable thin film composite (TFC) polyamide membranes functionalized with an azide group, an alkyne group, or both (abstract).  The membranes are easily surface modified via click chemistry reaction to produce membranes with improved antifouling and/or antibacterial properties in reverse osmosis applications (abstract and sections [0004], [0005], and [0033]).  The membranes are based upon the copper catalyzed dipolar cycloaddition of azide and alkynes to form triazoles (sections [0006] and [0007]).  
The inventive membranes are based upon the introduction of azide (-N3) and/or alkyne (-C≡C-) functional groups to the membrane surface (i.e., appellant’s separation-active layer) directly during the preparation of the membrane (section [0008]).  The presence of said functional groups on the membrane surface allows for further chemical “click” coupling between corresponding alkyne end-functionalized (-C≡C-) and/or azide end-functionalized (-N3) anti-fouling polymer (i.e., appellant’s cover layer) and the functionalized membrane surface (i.e., appellant’s separation-active layer) (sections [0008] and [0009]).  The alkyne substituent may be a C2-C8 alkynyl group (e.g., ethynyl group: HC≡C-) (section [0020]).  Alkyne functionalized polyethylene glycol (PEG) (i.e., a hydrophilic multifunctional polyol that is water soluble) in an aqueous solution is preferred for the click coupled cover layer (sections [0036] and [0057]).  
To summarize, the reference teaches of a membrane, wherein the surface thereof comprises functional groups of (A) azide (-N3) groups and/or (B) alkyne (-C≡C-) groups.  An anti-fouling polymer layer (i.e., appellant’s cover layer) having corresponding (A’) alkyne (-C≡C-) groups and/or (B’) azide (-N3) groups is bonded to the surface layer via a click chemistry reaction of the functional groups of (A) azide (-N3) groups and/or (B) alkyne (-C≡C-) groups of 3) groups, as claimed by appellant.  
Thus, regarding exceptions (a) and (b), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the properties of Barth’s known asymmetrical membranes via a click chemistry reaction to produce membranes with improved antifouling and/or antibacterial properties.  Specifically, it would have been obvious to the skilled artisan to incorporate functional alkyne groups, such as ethynyl groups, in the polysulfone or polyethersulfone compositions of Barth’s known asymmetrical membranes and apply an anti-fouling cover layer having azide functional groups for reacting with said ethynyl groups, as taught by Barner-Kowollik.  Motivation to add such a cover layer by reaction with functional groups would be to prevent fouling of the membrane during use thereof in filtration applications.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, exceptions (a) and (b) are held to be obvious over the cited prior art.  
Regarding exception (c), Barner-Kowollik teaches the preferred cover layer material is an alkyne functional polyethylene glycol (PEG), which is a linear material. However, the reference teaches said cover layer material may be other polymers with anti-fouling properties or biologically active molecules that are end-functionalized with either the azide or alkyne function (section [0035]). Looking to the prior art for other such anti-fouling or biologically active polymers, Colak teaches polyoxazolines (POx) behave similar to polyethylene glycol, but can have a more hydrophilic character than PEG, which brings a great advantage for antifouling 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a polyalkyloxazoline, as taught by Colak for the Barner-Kowollik antifouling cover layer material, since polyalkyloxazoline is known to have certain advantages over PEG in the art.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416.  Such a modification would have yielded predictable results to the skilled artisan. Therefore, exception (b) and claims 1-3 and 6 are held to be obvious over the cited prior art.
Regarding claims 7, 8, and 10, while Barner-Kowollik fails to explicitly teach the claimed concentrations of functional groups or that each molecule of the cover layer material has at least one azide group, said claims are held to be obvious over the cited prior art.  Specifically, it would have been obvious to one skilled in the art to employ the functional groups of the polyamide separation-active layer and the cover layer in the amounts recited by appellant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  An increase in the number of functional groups would provide a corresponding increase in available functional sites for chemical coupling that would provide the desired antifouling and antibacterial properties.  Such a modification would yield predictable results.  . 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over “Asymmetric polysulfone and polethersulfone membranes: effects of thermodynamic conditions during formation on their performance,” by Barth et al. in view of EP 2191887 A1 issued to Barner-Kowollik et al. and US 2015/0329673 issued to Colak et al., as applied to claim 1 above and in further view of US 2016/0075814 issued to Koberstein et al. and US 2016/0354497 issued to Donnelly et al. 
Regarding claim 9, said claim limits the functional triple bond groups to nitrile groups.  Barner-Kowollik fails to teach said nitrile groups.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute nitrile functional groups for the alkyne functional groups of Barner-Kowollik since said nitrile functional groups are known alternatives to alkynes in click chemistry cycloaddition reactions.  Specifically, Koberstein teaches known complimentary pairs of functional groups for click chemistry reactions include alkyne groups with azide groups and nitrile groups with azide groups (section [0079]).  Similarly, Donnelly teaches complementary paired functional groups that are well known to undergo click chemistry reactions include alkyne-azide and nitrile-azide (section [0094]).  Thus, it would have been obvious to one skilled in the art to substitute a nitrile functional group as taught by Koberstein and Donnelly for the alkyne group of Barner-Kowollik, since the equivalence of said nitrile and alkyne groups as complimentary pairs for azide groups in click chemistry reactions is well-known in the art.  As such, the choice of any of these equivalents is within the level of ordinary skill in the art.  Therefore, claim 9 is rejected as being obvious over the cited prior art.  
(2) Response to Argument
Appellant traverses the prior art rejection of the claims by asserting the rejection is based on a technical error in that polyalkyloxazolines are unbranched, linear polymers rather than nonlinear polymers as stated in the rejection (Brief, page 14, 1st paragraph).  In response, first, the rejection has been clarified to state polyalkyloxazoline is a nonlinear material instead of nonlinear polymer.  Note claim 1 is limited to a nonlinear hydrophilic multifunctional material not nonlinear polymer.  Second, polyalkyloxazolines comprise side chains of the alkyl group and are thus nonlinear materials.  
    PNG
    media_image2.png
    320
    1101
    media_image2.png
    Greyscale

Third, appellant’s own specification discloses the following (specification, page 9, lines 16-20, emphasis added):
The cover layer is thereby advantageously composed of a hydrophilic multifunctional material that is water soluble and/or alcohol soluble and/or soluble in a water/alcohol mix and
advantageously highly branched, such as polyethyleneimine and/or polypropylene and/or poly(amide amine) and/or polyamine and/or polyetherol and/or polyol and/or polysaccharide and/or chitosan and/or polyalkyloxazoline. 

Additionally, Example 3 of the specification employs polymethyloxazoline (page 12, lines 22-23).  Hence, appellant’s claim limitation of a nonlinear hydrophilic multifunctional material is met by the prior art teaching of polyalkyloxazoline.  
Appellant also traverses the prior art rejection by arguing the Barner-Kowollik reference teaches the separation-active layer is applied separately by interfacial polymerization and thus, nd paragraph – page 17, 3rd paragraph).  As such, appellant asserts that Barner-Kowollik and Barth are not combinable (Brief, page 15, 2nd paragraph and page 16, 2nd paragraph).  The examiner respectfully disagrees.
First, appellant appears to argue the rejection as if Barner-Kowollik is the primary reference instead of the actual rejection based upon Barth in view of Barner-Kowollik.  The secondary reference of Barner-Kowollik need not necessarily teach certain features that are present in the primary reference of Barth (i.e., separation-active layer integral with porous supporting layer).  Specifically, Barth clearly teaches membranes made by a NIPS process, wherein a separation-active surface layer is formed of the same polymer as a lower porous supporting layer and thus integral therewith.  Barth also teaches the membrane may be cast on a nonwoven (i.e., fleece) substrate.  Hence, as set forth in the above rejection, Barth teaches the claimed structure of a substrate, a porous supporting layer, and a separation-active layer integral with said porous supporting layer.  The secondary reference of Barner-Kowollik is relied upon to teach the obviousness of adding functional groups to the separation-active layer of Barth for coupling with an antifouling cover layer (i.e., exceptions (a) and (b) of the above rejection).  There is nothing on record evidencing that functional groups of a separation-active layer formed by interfacial polymerization such as those taught by Barner-Kowollik cannot be added to a separation-active layer formed by a NIPS process as disclosed by Barth.  Additionally, there is nothing on record evidencing that a cover layer as taught by Barner-Kowollik cannot be incorporated onto the membranes of Barth.  Furthermore, even though the rejection is not based upon modifying the Barner-Kowollik reference to form the separation-active layer integral with the porous supporting layer via NIPS process instead of interfacial polymerization, as noted by 
Regarding the rejection of claim 9, appellant presents no new arguments but rather relies upon the traversal of claim 1 (Brief, page 17, 5th paragraph).  As such, the rejection of claim 9 also stands.  
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        October 26, 2021


Conferees:
/THOMAS G DUNN/Quality Assurance Specialist, Art Unit 1700  
                                                                                                                                                                                                      /MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.